 JOHN MCCORMACK CO.2894.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act:All carpenters and set erectors at the Employer's Los Angeles motionpicture studio, excluding all other employees, professional employees,guards, and Supervisors.'5.The Petitioner requests that the Board permit all employees inthe appropriate unit who have worked for the Employer at any timeduring the 120-day period immediately preceding the date of thisdirection of election to vote in the election.The Employer takes noposition.International Alliance of Theatrical Stage Employees ofthe United States and Canada, AFL, the Intervenor herein, urges a90-day eligibility period.The Employer's payroll records disclosethat out of 15 employees in the categories herein involved who wereemployed during the period from November 1950 through March 1951,only 3 employees worked at some time each month during this 5-monthperiod.A majority of the employees, however, have worked for theEmployer at some time during the last 4 months. In view of therelatively brief periods of employment afforded the employees in-volved herein, and their frequent interchange among other employeesin the area, we shall depart from our usual eligibility rule.We shalldirect that a 120-day eligibility period immediately preceding the dateof this direction of election be used to determine which employees inthe appropriate unit are eligible to vote in the election.Thus, em-ployees who would otherwise be eligible to vote will not be dis-franchised if, immediately prior to the election, they happen to beemployed by another employer in the area .2[Text of Direction of Election omitted from publication in thisvolume.]1 The parties are in agreement with respect to the composition of the unit found appro-priate in an earlier proceeding.Association of Motion Picture Producers,Inc., et at.,88 NLRB 521.1Norcal Packing Company,et al.,76 NLRB 254;The Independent Motion PictureProducers Association,88 NLRB 1285;Jerry Fairbanks, Inc.,93 NLRB 898.T. B. MCCORMACK,AN INDIVIDUAL,D/B/AJOHN MCCORMACK CO., ANDC. N. HILLandUNITED FRESH FRUIT&VEGETABLE WORKERS LOCALINDUSTRIAL UNION No. 78,CIO, PETITIONER.Case No. 20-RC-1922.November 13, 1952Decision and OrderUpon a petition duly filed, a hearing was held on September 23,1952,before M. C. Dempster, a hearing officer of the National Labor Rela-101 NLRB No. 64. 290DECISIONSOF NATIONAL LABOR RELATIONS BOARDtions Board.As provided in Section 102.55 of National Labor Rela-tions Board Rules and Regulations-Series 6, as amended, the Peti-tioner was duly served with notice of said hearing but did not appear.We 1 view the failure of the Petitioner to appear at said hearing asa disclaimer of interest in the representation of the employees of theEmployer.Therefore, we find that no question of representationexists concerning the representation of the employees of the Employerwithin the meaning of Section 9 (c) (1) and Section2 (6) and (7) ofthe Act.2Accordingly, we shall dismiss the petition.OrderIT IS HEREBY ORDERED that the petition for investigation and certifica-tion of representatives of employees of the Employer filed herein be,and it hereby is, dismissed.'Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Members Houston, Murdock,and Styles].2 SeeTownsend Sash, DoorciLumberCo., 96 NLRB 950;Denver Smoked Fish Co,,78 NLRB 631;HartsvilleManufacturing Company,79 NLRB 206;Merchant Fire andDispatch,83 NLRB 788;Busaard Taxi and Bus Service,81 NLRB 1181.TowNANDCOUNTRY SHOES, INC.andBOOT AND SHOEWORKERS' UNION,AFL,PETITIONER.CaseNo.17-RC-1305.November 13, 1959Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Martin Sacks, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscase to a three-member panel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.No questionaffecting commerce existsconcerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks a unit comprising all cutting department em-ployees of the Employer at its downtown plant in Sedalia,Missouri,101 NLRB No. 65.